DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, which depends from claim 19, includes both product / apparatus and method limitations.  This creates a contradiction in the claimed subject matter because the composite it is unclear whether the claim is directed to an apparatus or a method and cannot both have multiple statutory categories in the same claim.  See MPEP 2173.05(p) regarding the indefiniteness of a single claim which has both apparatus and method steps.
For the purposes of compact prosecution, Examiner has interpreted that the claimed subject matter is an apparatus claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockard (US 2005/0126916).
Regarding claim 1, Lockard discloses: a method (see abs) of manufacturing a composite structure (see composite pattern of holes of [0314]), comprising:
Discharging (see extrusion of [0120]) a composite material (see substance of [0115]) to form a first layer having a first void (see first layer of [0017]; void of Fig. 9, [0123], [0159]);
Discharging the composite material adjacent the first layer (see Fig. 9, the second layer – [0038] – has a second void / opening) to form a second layer having a second void (Examiner notes that the relative sizes / shapes of the voids are NOT recited in the claimed subject matter and may or may not be the same size / shape),
And discharging a material (see sacrificial material of [0143]-[0144]) into the first and second voids to lock (see gluing / adhering / supporting / planarizing of [0144] – see also Fig. 11 which discloses that the materials have voids – Fig. 7F which shows two layers with overlapping voids of different geometries) the first and second layers together.
Regarding claim 6, Lockard discloses: at least partially overlapping the first void and the second void (see Figs. 9 – the first and second voids of the first and second layers are touching / overlapping / adjacent).
Regarding claim 7, Lockard discloses: further including aligning an axis of the second void with an axis of the first void (see Fig. 9 – an axis can be any axis - long, short or otherwise – the axis of the voids of Fig. 9 are aligned).
Regarding claim 8, Lockard discloses: wherein the first void as at least one of a shape or a cross-sectional area (different shapes have different cross-sectional areas necessarily) that is different from the shape or a cross-sectional area of the second void (see Fig. 9 – the first void associated with the first layer has a different shape and cross-sectional area than the second void of the second layer – these shapes are taken as complimentary to each other when filled with the sacrificial / planarizing material).
Regarding claim 9, Lockard discloses: wherein the material discharged into the first and second voids forms a columnar feature (see Fig. 10) having an axis (most every columnar feature has an axis – long, short or otherwise – [0170]).
Regarding claim 12, Lockard discloses: wherein the axis is linear (most any axis is linear as considered by one of ordinary skill in the art – see Lockard Fig. 10).
Regarding claim 17, Lockard discloses: curing, expositing and developing at least one of the first and second layers of the resist ([0090]) to harden / cure before discharging the material.
	Regarding claim 18, Lockard discloses each of the recited steps (see claim 17 which has a similar claim scope as claim 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Jang (US 2003/0236588).
Regarding claim 2: Lockard does not disclose: wherein the composite material includes a continuous reinforcement coated in a matrix.
In the same field of endeavor of additive manufacturing technology as Lockard (see title, abs), Jang discloses: wherein the composite material includes a fibrous reinforcement (see [0018]) coated in a matrix (see liquid/fibrous reinforcement and matrix material).
To add the composite material of Jang to the additive manufacturing method of Lockard had the benefit that it allowed for the composite materials with structural and functional applications as advantageous ([0004]), and allowed for the deposition of variable colors of materials ([0012]), and allowed for up to 70% of the model volume to be occupied by a less expensive fiber ([0044]).
It would have been obvious to one of ordinary skill in the art to combine the composite fiber of Jang with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the deposition of various colors of materials and up to 70% of the model volume to be occupied by less expensive fiber.
Regarding claim 3, the combination Lockard / Jang discloses: wherein discharging the composite material to form the first layer having the first void includes steering the continuous reinforcement around an area of the first void (see Jang [0034] – the tow-preg can be dispensed to deposit one solid area of one part first – see Figs. 9A and 9B which are interpreted to indicate that the single layer includes a gap / space in the central region).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Jang (US 2003/0236588), and Mark (US 2015/0165691).
Regarding claim 4, the combination Lockard / Jang does not disclose: wherein the material for filling the voids is free of the continuous reinforcement (interpreted as resin-only infilling).
In the same field of endeavor of fiber reinforced additive manufacturing methods  as Lockard (see title, abs), Mark discloses: deposition of a pure resin fill patterned with a reinforced fiber mixed with resin print ([0131]).
To add the patterning of the pure-resin and reinforced-fiber resin printing of Mark to the additive manufacturing method of Lockard had the benefit that it allowed for the increasing of the feed speed, curing speed, and lower extrusion temperatures of the pure-resin speed ([0131]), thereby reducing manufacture time ([0054]).
It would have been obvious to one of ordinary skill in the art to combine the mixed pattern printing of Mark with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increasing of the feed speed, curing speed, and lower extrusion temperatures of the pure-resin speed, thereby reducing manufacture time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Jang (US 2003/0236588), Mark (US 2015/0165691), and Mark 2 (US 2017/0173868).
Regarding claim 5, the combination Lockard / Jang does not disclose: wherein the material further includes at least one of chopped fibers and particles of fibers.
In the same field of endeavor of additive manufacturing of 3D parts as Lockard (see title, abs), Mark discloses: wherein the composite material includes chopped fibers (see abs, [0006]).
To add the chopped fibers of Mark to the additive manufacturing method of Lockard had the benefit that it anisotropically improved the properties of the finished part ([0005]) and improve diffusion and fiber penetration into neighboring ranks and swaths ([0061]).
It would have been obvious to one of ordinary skill in the art to combine the chopped fibers of Mark with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the anisotropically improved properties of the finished part and improve diffusion and fiber penetration into neighboring ranks and swaths.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Stone (US 2012/0050315).
Regarding claim 10, Lockard does not disclose: wherein the axis of the columnar feature is tilted at an oblique angle relative to the surface of the at least one of the first or second layer at the first and second voids.
In the same field of endeavor of additive manufacturing of objects as Lockard (see title, abs), Stone discloses: wherein the shape of the initial object can be of any shape including columnar (see Fig. 6, [0056]) and truncated cone, prisms or any combination thereof or any geometric shape and/or any other reasonable shape.
To make the shape of the object of Lockard as a truncated columnar shape as is disclosed in Stone as any reasonable and/or truncated shape would have been a change in shape / configuration to one of ordinary skill in the art.  See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape / configuration.
It would have been obvious to one of ordinary skill in the art to combine the shape of the truncated prism of Stone in the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the obvious change in shape / configuration of the object in the recited method.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Stone (US 2012/0050315), and Tomuta (EP 3109035).
Regarding claim 11, the combination Lockard / Stone does not disclose: wherein estimating the force that will pass through the composite structure during usage of the composite structure, wherein at least partially overlapping the first void with the second void includes at least partially overlapping the first void with the second void such that a tilt of the axis is aligned with the force.
	In the same field of endeavor of additive manufacturing methods as Lockard (see title, abs), Tomuta discloses: estimating (see modelling of Fig. 1B detailed description) a force (see force vectors 120 and 122) that will pass through the composite structure during usage of the composite structure (see multi-dimensional modelling system – during manufacture is during use of the object), wherein at least partially overlapping the first void with the second void includes at least partially overlapping the first void with the second void such that a tile (most any angle can read on the recited tilt angle) of the axis is aligned with the force (forces can be broken down into sub-forces with components in most any directions/vectors as the sum of the sub-forces / vectors, including at the recited arbitrary tilt angle(s)).
	To add the force analysis of Tomuta to the additive manufacturing method of Lockard had the benefit that it allowed for shape, distribution and / or characteristics of cross-load voids to be selected / adjusted to improved strength of loads on manufactured object ([0011]).
It would have been obvious to one of ordinary skill in the art to combine the finite element analysis of Werner with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the forced transmission can be determined based on inspection and proper bonding of material layers can be assessed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Stone (US 2012/0050315), and Werner (US 2022/0057369).
Regarding claim 11, the combination Lockard / Stone does not disclose: wherein estimating the force that will pass through the composite structure during usage of the composite structure, wherein at least partially overlapping the first void with the second void includes at least partially overlapping the first void with the second void such that a tilt of the axis is aligned with the force.
Estimation of a shape due to gravity, where gravity is considered as a force that is directional, with the voids, therefore, meets the claimed subject matter.
In the same field of endeavor of additive manufacturing of objects as Lockard (see title, abs), Werner discloses: wherein axes of force transmission are determined as a function of object design information using finite element (FE / FEA) methods ([0025]).
To add the FEA analysis of Werner to the additive manufacturing method of Lockard had the benefit that it allowed for the forced transmission can be determined based on inspection and proper bonding of material layers can be assessed ([0025]).
It would have been obvious to one of ordinary skill in the art to combine the finite element analysis of Werner with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the forced transmission can be determined based on inspection and proper bonding of material layers can be assessed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Tyler (US 2017/0297252).
Regarding claim 13, Lockard does not disclose: wherein the axis (of the manufactured object layers) is curvilinear.
In the same field of endeavor of additive manufacturing methods as Lockard (see title, abs), Tyler discloses: wherein the axis (see axis of liquid matrix of [0002]) of the object manufactured is curved (see curved profile of [0002] – taken as curvilinear as understood by one of ordinary skill in the art).
To manufacture the curved / curvilinear axis object as in Tyler in the additive manufacturing method of Lockard had the benefit that it allowed for a consistent cross-sectional shape with excellent surface finish ([0002]).
It would have been obvious to one of ordinary skill in the art to combine the curved axis object of Tyler in the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the consistent cross-sectional shape with excellent surface finish.

Claims 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Fisher JR (US 2013/0022391).
Regarding claim 14, Lockard does not disclose: wherein the material includes a matrix; and the method further includes placing a prefabricated insert into the first and second voids.
In the same field of endeavor of molded plastic articles as Lockard (see title, abs), Fisher JR discloses: a reinforced composite matrix part ([0008]-[0009] – see resin matrix 55); and the method further includes placing (see molded in insert 30 of [0008]-[0009]) a prefabricated insert into the first and second voids (see void areas 56 of Figs. 3-5, [0008] & [0080]).
To add the prefabricated insert of Fisher JR to the additive manufacturing method of Lockard had the benefit that it minimized or eliminated cutting of fibers in the fiber reinforced thermoplastic composite material (claim 21).  
It would have been obvious to one of ordinary skill in the art to combine the matrix and pre-fabricated insert of Fisher JR with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the minimization or elimination of cutting of fibers in the fiber reinforced thermoplastic composite material.
Regarding claim 16, the order of steps of adding the insert and the matrix material are taken to be obvious variants.  See Fisher JR molded in insert 30.  Fisher JR both adds the molded in insert and the matrix material but is silent to the precise ordering of these steps.
To add the insert before adding the matrix would have been obvious change in sequence of adding ingredients of one of ordinary skill in the art.  See MPEP 2144.04(IV)(C) regarding the obviousness of changes in sequence of adding ingredients.
Doing so had the benefit that it allowed for more efficient use of the matrix material, thereby reducing costs, as displaced matrix material by the insert being added after adding matrix material would be wasted.
It would have been obvious to one of ordinary skill in the art to modify the ordering of the necessarily present steps of Fisher JR in the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the more efficient use of expensive resin composite, thereby reducing costs.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lockard (US 2005/0126916), and further in view of Fisher JR (US 2013/0022391), and Pope (US 2010/0025898).
Regarding claim 15, the combination Lockard / Fisher JR does not disclose: wherein placing the prefabricated insert into the first and second voids includes displacing at least some of the matrix from the first and second voids.
In the same field of endeavor of processing of polymer matrix components / composites as Lockard (see title, abs), Pope discloses: use of an insert material into the void spaces ([0292]).  The insertion of an insert material necessarily displaced the bearing material.
To add the insert material of Pope to the voids of Lockard had the benefit that it made the material capable of sustaining higher loading while maintaining its structural integrity in combination with superior wear properties ([0292]).
It would have been obvious to one of ordinary skill in the art to combine the insertion of a prefabricated insert into the void spaces as in Pope to the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so allowed for the sustaining of higher loading while maintaining structural integrity in combination with superior wear properties.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mark 3 (US 2019/0009472), and further in view of Lockard (US 2005/0126916).
Regarding claim 19, Mark 3 discloses: a system (see 3D printing apparatus of [0009]), comprising: a support (see gantry of [0009]);
At least one print head (see print material deposition head of [0009]) operatively connected to and movable by the support (the gantry moves the printhead – see [0009]);
And a controller (see controller of [0048]).
Mark does not disclose: wherein the controller is configured to: 
cause the at least one print head to discharge a composite material to form a first layer having a first void;
cause the at least one print head to discharge the composite material adjacent the first layer to form a second layer having a second void; and
cause the at least one print head to discharge a material into the first and second voids to lock the first and second layers together.	
In the same field of endeavor of additive manufacturing apparatuses as Mark (see title, abs), Lockard discloses: a computer-controlled deposition of material ([0092], [0414]) which is capable of the recited functions and does in fact perform them, therefore must have been so configured (see also rejection of claim 1 above).
To add the controller functions of Lockard to the additive manufacturing apparatus of Mark had the benefit that it allowed for the improvement of feature resolution ([0032], [0165], ).
It would have been obvious to one of ordinary skill in the art to combine the controller functions of Lockard with the additive manufacturing apparatus of Mark to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved feature resolution.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472), and further in view of Lockard (US 2005/0126916), and Werner (US 2022/0057369).
Regarding claim 20, the combination Mark / Lockard discloses (citations are to Lockard): Lockard discloses: wherein the material discharged into the first and second voids forms a columnar feature (see Fig. 10) having an axis (most every columnar feature has an axis – long, short or otherwise – [0170]).
The combination Mark / Lockard does not disclose: wherein estimating the force that will pass through the composite structure during usage of the composite structure, wherein at least partially overlapping the first void with the second void includes at least partially overlapping the first void with the second void such that a tilt of the axis is aligned with the force.
In the same field of endeavor of additive manufacturing of objects as Mark (see title, abs), Werner discloses: wherein axes of force transmission are determined as a function of object design information using finite element (FE / FEA) methods ([0025]).
To add the FEA analysis of Werner to the additive manufacturing method of Lockard had the benefit that it allowed for the forced transmission can be determined based on inspection and proper bonding of material layers can be assessed ([0025]).
It would have been obvious to one of ordinary skill in the art to combine the finite element analysis of Werner with the additive manufacturing method of Lockard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the forced transmission can be determined based on inspection and proper bonding of material layers can be assessed.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743